DALTON, Judge
(concurring).
I concur in the opinion of HYDE, J., although I am in full agreement with some of the views expressed in the dissenting opinion of EAGER, J.
Even though the order of the trial court (to the extent permitted to stand by the majority opinion) may have been inadvertently entered without an adequate showing of record to fully sustain it, nevertheless I believe the trial court did not exceed its jurisdiction or act without jurisdiction in entering the portion of the order now permitted to stand.
Since the entire former order of the trial court will no doubt be set aside in order to enter a new order in conformity to the majority opinion of this court, the trial court in view of the views expressed by the members of this court may yet require a more adequate showing of necessity or other valid grounds for the entering of such a new order as may be within the trial court’s jurisdiction.
Further, in this connection it should be said that, while an abuse of discretion in entering an improper order against a defendant in a criminal case may be remedied on appeal, an abuse of discretion against the state is usually without a remedy.